Name: Commission Directive 96/3/Euratom, ECSC, EC of 26 January 1996 granting a derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport of bulk liquid oils and fats by sea (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  European Union law;  processed agricultural produce;  maritime and inland waterway transport;  marketing
 Date Published: 1996-01-27

 Avis juridique important|31996L0003Commission Directive 96/3/Euratom, ECSC, EC of 26 January 1996 granting a derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport of bulk liquid oils and fats by sea (Text with EEA relevance) Official Journal L 021 , 27/01/1996 P. 0042 - 0046COMMISSION DIRECTIVE 96/3/EC of 26 January 1996 granting a derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport of bulk liquid oils and fats by sea (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (1), and in particular Article 3 (3) thereof,Whereas information shows that the application of the second subparagraph of paragraph 2 of Chapter IV of the Annex to Directive 93/43/EEC relating to the transport of bulk foodstuffs in liquid, granulate or powdered form in receptacles and/or containers/tankers reserved for the transport of foodstuffs, is not practical and imposes an unduly onerous burden on food business when applied to the transport in sea-going vessels of liquid oils and fats intended for, or likely to be used for, human consumption;Whereas, however, it is necessary to ensure that the granting of a derogation provides equivalent protection to public health, by attaching conditions to the terms of such derogation;Whereas the availability of sea-going vessels reserved for the transport of foodstuffs is insufficient to serve the continuing trade in oils and fats intended for or likely to be used for human consumption;Whereas experience acquired during the past years has shown that contamination of liquid oils and fats can be avoided where tanks used for their transport are made of readily cleansible materials or where the three previous cargoes are of such a nature that they do not leave unacceptable contamination; whereas on the other hand it should be established that tanks that have been used previously for transportation have been effectively cleaned;Whereas it is incumbent on Member States by virtue of Article 8 of Directive 93/43/EEC to carry out controls to ensure the application of this Directive;Whereas this specific derogation should be without prejudice to the general provisions of Directive 93/43/EEC;Whereas, pursuant to Article 1 (2) of Directive 93/43/EEC, this derogation should not concern foods to which more specific Community hygiene rules apply;Whereas the measures provided for in this Directive are in compliance with the opinion of the Standing Committee for Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 This Directive derogates from the second subparagraph of paragraph 2 of Chapter IV of the Annex to Directive 93/43/EEC and lays down equivalent conditions to ensure the protection of public health and the safety and wholesomeness of the foodstuffs concerned.Article 2 1. The bulk transport in sea-going vessels of liquid oils or fats which are to be processed, and which are intended for or likely to be used for human consumption, is permitted in tanks that are not exclusively reserved for the transport of foodstuffs, subject to the following conditions:(a) that, where the oil or fat is transported in a stainless steel tank, or tank lined with epoxy resin or technical equivalent, the immediately previous cargo transported in the tank shall have been a foodstuff, or a cargo from the list of acceptable previous cargoes set out in the Annex;(b) that, where the oil or fat is transported in a tank of materials other than those in point (a), the three previous cargoes transported in the tanks shall have been foodstuffs, or from the list of acceptable previous cargoes set out in the Annex.2. The bulk transport in sea-going vessels of liquid oils or fats which are not to be further processed, and which are intended for or likely to be used for human consumption, is permitted in tanks that are not exclusively reserved for the transport of foodstuffs, subject to the following conditions:(a) that the tank shall be of stainless steel or lined with epoxy resin or technical equivalent;(b) that the three previous cargoes transported in the tank shall have been foodstuffs.Article 3 1. The captain of the sea-going vessel transporting, in tanks, bulk liquid oils and fats intended for or likely to be used for human consumption shall keep accurate documentary evidence relating to the three previous cargoes carried in the tanks concerned, and the effectiveness of the cleaning process applied between these cargoes.2. Where the cargo has been trans-shipped, in addition to the documentary evidence required in paragraph 1, the captain of the receiving vessel shall keep accurate documentary evidence that the transport of the bulk liquid oil or fat complied with the provisions in Article 2 during previous shipment and of the effectiveness of the cleaning process used between these cargoes on the other vessel.3. Upon request, the captain of the vessel shall provide the competent official control authorities with the documentary evidence described in paragraphs 1 and 2.Article 4 This Directive shall be reviewed where one or more Member States, or the Commission, consider that amendments are necessary in order to take account of scientific or technical developments. In any case the Annex shall be reviewed within one year of the entry into force of this Directive.Article 5 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 12 February 1996. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 6 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 7 This Directive is addressed to the Member States.Done at Brussels, 26 January 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 175, 19. 7. 1993, p. 1.ANNEX List of acceptable previous cargoes >TABLE>